DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey et al. (US 9,234,931; “Lindsey”; reference of record).
Regarding claim 1, Lindsey teaches a work machine (Figure 2) comprising:
a power source (40V Power Supply) configured to provide power to an electrical system (HV bus) of the work machine;
a plurality of connectors (connecting various electrical conducting elements in each zone; col. 5, lines 13-14) for electrically connecting external components (electrical conducting elements in each zone; col. 5, lines 13-14) to the work machine, the plurality of connectors configured to receive power from the power source (40V Power Supply); and

As for claim 7, Lindsey teaches wherein the isolator circuit (42) comprises a plurality of isolator circuits, each connected between a respective one of the plurality of connectors and the machine electrical system (There is a zone switch for each of a plurality of zones. Col. 5, lines 29-32). 
Regarding claim 8, Lindsey teaches a method of electrical isolation for a work machine (figure 2), the method comprising: 
powering, via a power source (40V Power Supply), an electrical system (HV bus) of the work machine;
controlling an isolator circuit (zone switch 42 for each zone) to terminate power to at least one of a plurality of connectors (connecting various electrical conducting elements in each zone; col. 5, lines 13-14) from the electrical system of the work machine; 
changing a connected state of at least one component with respect to the at least one of the plurality of connectors (connecting/disconnecting the electrical conducting elements); and 
controlling the isolator circuit (42) to reconnect power to the at least one of the plurality of connectors from the electrical system (Col. 5, lines 29-32).

a machine electrical system (HV bus) connected to receive power from a power source (40V power supply) of the work machine:
a plurality of connectors (connecting various electrical conducting elements in each zone; col. 5, lines 13-14) for electrically connecting and disconnecting detachable components (electrical conducting elements in each zone; col. 5, lines 13-14) to the work machine, the plurality of connectors configured to receive power from the machine electrical system (HV bus); and
an isolator circuit (zone switch 42 for each zone) connected between at least one of the plurality of connectors and the machine electrical system to selectively terminate power to the at least one of the plurality of connectors while the power source is providing power to the machine electrical system (Col. 5, lines 29-32).


Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salter et al. (US 2020/0317057; “Salter”).
Regarding claim 1, Salter teaches a work machine (figure 2) comprising:
a power source (202) configured to provide power to an electrical system (212) of the work machine;
a plurality of connectors (214) for electrically connecting external components (216) to the work machine, the plurality of connectors (214) configured to receive power from the power source (202); and
an isolator circuit (203) connected between at least one of the plurality of connectors (214) and the electrical system (212) of the work machine to selectively terminate power to the at least one of the plurality of connectors while the power source is providing power to the electrical system of the work machine (para. [0050], [0058]).
As for claim 7, Salter teaches wherein the isolator circuit comprises a plurality of isolator circuits, each connected between a respective one of the plurality of connectors and the machine electrical system (See plurality of breakers and outlets in figure 2). 
Regarding claim 8, Salter teaches a method of electrical isolation for a work machine (figure 2), the method comprising: 
powering, via a power source (202), an electrical system (212) of the work machine;
controlling an isolator circuit (203) to terminate power to at least one of a plurality of connectors (214) from the electrical system of the work machine; 

controlling the isolator circuit (203) to reconnect power (reset/reconnect breaker) to the at least one of the plurality of connectors from the electrical system (para. [0051], [0068]).
Regarding claim 14, Salter teaches an electrical system of a work machine (figure 2), the electrical system comprising:
a machine electrical system (212) connected to receive power from a power source (202) of the work machine;
a plurality of connectors (214) for electrically connecting and disconnecting detachable components (216) to the work machine, the plurality of connectors configured to receive power from the machine electrical system (212); and
an isolator circuit (203) connected between at least one of the plurality of connectors (214) and the machine electrical system to selectively terminate power to the at least one of the plurality of connectors while the power source is providing power to the machine electrical system (para. [0050], [0058]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey in view of Applicant’s Admitted Prior Art.
Regarding claim 2, Lindsey teaches wherein the work machine is a paving machine (including paving screed 134) comprising a tractor portion (inherent element of paving machine), but fails to expressly teach wherein the power source is positioned on the tractor portion, and wherein the plurality of connectors comprise a first plurality of connectors positioned on the tractor portion.
However, it is well-known to those of ordinary skill in the art to position a power source and load connectors on a tractor portion of a paving machine. For example, see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the power source and load connectors of Lindsey on the tractor portion of the paving machine of Lindsey because such a modification would have been merely implementing a well-known, conventional paving machine power source configuration.

Regarding claim 4, Lindsey teaches wherein the isolator circuit is a first isolator circuit and the at least one of the plurality of connectors is at least one of the first plurality of connectors, and wherein the work machine further comprises: a second isolator circuit connected between the electrical system and at least one of the second plurality of connectors (There is a zone switch for each of a plurality of zones. Col. 5, lines 29-32 of Lindsey). 
As for claim 5, Lindsey teaches wherein the external components comprise first components connectable to the first plurality of connectors and second components connectable to the second plurality of connectors (electrical conducting elements in each zone; col. 5, lines 13-14).
Lindsey fails to teach wherein the first components comprise at least one of an auger height sensor or a conveyor height sensor, and wherein the second components comprise at least one of a grade sensor, a height sensor, or a pendant control.
However, it is well-known to those of ordinary skill in the art to use various sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on a paving machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors and controls (e.g. an auger height 
Regarding claim 9, Lindsey teaches wherein the work machine is a paving machine (including paving screed 134) comprising a tractor portion (inherent element of paving machine), and wherein controlling the isolator circuit to terminate power to at least one of the plurality of connectors comprises controlling the isolator circuit to terminate power to a first plurality of connectors of the plurality of connectors (Col. 5, lines 29-32).
Lindsey fails to teach the first plurality of connectors being positioned on the tractor portion of the paving machine.
However, it is well-known to those of ordinary skill in the art to position a power source and load connectors on a tractor portion of a paving machine. For example, see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the power source and load connectors of Lindsey on the tractor portion of the paving machine of Lindsey because such a modification would have been merely implementing a well-known, conventional paving machine power source configuration.
Regarding claim 10, Lindsey modified by the Applicants’ Admitted Prior Art (see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems) teaches wherein the paving machine further comprises a 
controlling the isolator circuit (42) to terminate power to at least one of the second plurality of connectors from the electrical system of the work machine; 
changing a connected state of at least one component with respect to the at least one of the second plurality of connectors (connecting/disconnecting the electrical conducting elements); and 
controlling the isolator circuit (42) to reconnect power to the at least one of the second plurality of connectors from the electrical system (Col. 5, lines 29-32). 
Regarding claim 11, Lindsey modified by the Applicants’ Admitted Prior Art (see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems) teaches wherein the paving machine further comprises a screed portion (134), wherein the plurality of connectors further comprise a second plurality of connectors positioned on the screed portion (para. [0015]-[0016] in the specification of the instant application), and wherein the isolator circuit is a first isolator circuit (42), and wherein the method further comprises: 
controlling a second isolator (zone switch 42 for each zone) circuit to terminate power to at least one of the second plurality of connectors from the electrical system of the work machine; 
changing a connected state of at least one component with respect to the at least one of the second plurality of connectors (connecting/disconnecting the electrical conducting elements); and

As for claim 12, Lindsey teaches wherein the at least one component comprises first components connectable to the first plurality of connectors and second components connectable to the second plurality of connectors (electrical conducting elements in each zone; col. 5, lines 13-14).
Lindsey fails to teach wherein the first components comprise at least one of an auger height sensor or a conveyor height sensor, and wherein the second components comprise at least one of a grade sensor, a height sensor, or a pendant control.
However, it is well-known to those of ordinary skill in the art to use various sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on a paving machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on the paving machine of Lindsey because such a modification would have been additions of well-known paving machine elements.
As for claim 15, Lindsey teaches wherein the work machine is a paving machine (including paving screed 134) comprising a tractor portion (inherent element of paving machine), but fails to teach wherein the machine electrical system and power source are positioned on the tractor portion of the paving machine, and wherein the plurality of connectors comprise a first plurality of connectors positioned on the tractor portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the power source and load connectors of Lindsey on the tractor portion of the paving machine of Lindsey because such a modification would have been merely implementing a well-known, conventional paving machine power source configuration.
Regarding claim 16, Lindsey modified by the Applicants’ Admitted Prior Art (see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems) teaches wherein the paving machine further comprises a screed portion (134), and wherein the plurality of connectors further comprise a second plurality of connectors positioned on the screed portion (para. [0015]-[0016] in the specification of the instant application). 
As for claim 17, Lindsey teaches wherein the isolator circuit is a first isolator circuit and the at least one of the plurality of connectors is at least one of the first plurality of connectors, and wherein electrical system further comprises: a second isolator circuit connected between the electrical system and at least one of the second plurality of connectors (There is a zone switch for each of a plurality of zones. Col. 5, lines 29-32 of Lindsey).
Regarding claim 18, Lindsey teaches the electrical system of claim 17, as detailed above, but fails to teach wherein the first components comprise at least one of 
However, it is well-known to those of ordinary skill in the art to use various sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on a paving machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on the paving machine of Lindsey because such a modification would have been additions of well-known paving machine elements.
As for claim 19, Lindsey teaches wherein the isolator circuit comprises a plurality of isolator circuits (There is a zone switch for each of a plurality of zones. Col. 5, lines 29-32 of Lindsey), each connected between a respective one of the plurality of connectors and the electrical system.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey.
As for claim 6, Lindsey teaches the work machine of claim 1, as detailed above, but fails to teach wherein the work machine is a cold planer machine, and wherein the external components comprise at least one of a grade sensor or a pendant control.
However, it is well-known to those of ordinary skill in the art to configure a cold planer machine with a power source control system and sensors/controls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power source control system of Lindsey in a well-known work machine including a cold planer machine comprising sensors and controls because such a modification would have been exercising a well-known application of a power source control system.
As for claim 13, Lindsey teaches the method of claim 8, as detailed above, but fails to teach wherein the work machine is a cold planer machine, and wherein the at least one component comprises at least one of a grade sensor or a pendant control.
However, it is well-known to those of ordinary skill in the art to configure a cold planer machine with a power source control system and sensors/controls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power source control system of Lindsey in a well-known work machine including a cold planer machine comprising sensors and controls because such a modification would have been exercising a well-known application of a power source control system.

Claims 2-5, 9-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Sopko, Jr. et al. (US 8,636,442; “Sopko”) and Applicant’s Admitted Prior Art.
Regarding claim 2, Salter teaches the work machine of clam 1, as detailed above, but fails to teach wherein the work machine is a paving machine, and wherein the work machine further comprises: a tractor portion, wherein the power source is positioned on the tractor portion, and wherein the plurality of connectors comprise a first plurality of connectors positioned on the tractor portion.
However, it is well-known to those of ordinary skill in the art to provide a paving machine with a power outlet for providing power to external appliances. For example, see figure 3 and col. 6, lines 49-64 of Sopko.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the vehicle power outlet control system of Salter to a paving machine because such a modification would have been merely implementing a well-known paving machine power structure.
Furthermore, it is well-known to those of ordinary skill in the art to position a power source and load connectors on a tractor portion of a paving machine. For example, see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the power source and load connectors of Salter on the tractor portion of the paving machine of Salter because such a 
As for claim 3, Salter modified by Sopko and the Applicants’ Admitted Prior Art (see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems) a screed portion (22 in figure 3 of Sopko), where the plurality of connectors further comprise a second plurality of connectors positioned on the screed portion (para. [0015]-[0016] in the specification of the instant application).
Regarding claim 4, Salter teaches wherein the isolator circuit is a first isolator circuit and the at least one of the plurality of connectors is at least one of the first plurality of connectors, and wherein the work machine further comprises: a second isolator circuit connected between the electrical system and at least one of the second plurality of connectors (See multiple outlets and breakers in figure 2 of Salter). 
As for claim 5, Salter teaches wherein the external components comprise first components connectable to the first plurality of connectors and second components connectable to the second plurality of connectors (See multiple outlets and breakers in figure 2 of Salter).
Salter fails to teach wherein the first components comprise at least one of an auger height sensor or a conveyor height sensor, and wherein the second components comprise at least one of a grade sensor, a height sensor, or a pendant control.
However, it is well-known to those of ordinary skill in the art to use various sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on a paving machine.

Regarding claim 9, Salter teaches controlling the isolator circuit to terminate power to at least one of the plurality of connectors comprises controlling the isolator circuit to terminate power to a first plurality of connectors of the plurality of connectors (Para. [0051], [0058], [0059]).
Salter fails to teach wherein the work machine is a paving machine, and the first plurality of connectors positioned on a tractor portion of the paving machine.
However, it is well-known to those of ordinary skill in the art to provide a paving machine with a power outlet for providing power to external appliances. For example, see figure 3 and col. 6, lines 49-64 of Sopko.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the vehicle power outlet control system of Salter to a paving machine because such a modification would have been merely implementing a well-known paving machine power structure.
Furthermore, it is well-known to those of ordinary skill in the art to position a power source and load connectors on a tractor portion of a paving machine. For example, see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems.

Regarding claim 10, Salter modified by Sopko and the Applicants’ Admitted Prior Art (see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems) teaches wherein the paving machine further comprises a screed portion (22 of Sopko), wherein the plurality of connectors further comprise a second plurality of connectors positioned on the screed portion (para. [0015]-[0016] in the specification of the instant application), and wherein the method further comprises: 
controlling the isolator circuit (203 of Salter) to terminate power to at least one of the second plurality of connectors from the electrical system of the work machine; 
changing a connected state of at least one component with respect to the at least one of the second plurality of connectors (connecting/disconnecting an appliance at outlet 214 of Salter); and 
controlling the isolator circuit (203) to reconnect power to the at least one of the second plurality of connectors from the electrical system (Para. [0051] and [0068] of Salter). 
Regarding claim 11, Salter modified by Sopko and the Applicants’ Admitted Prior Art (see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems) teaches wherein the paving machine further comprises a screed portion (22 of Sopko), wherein the plurality of connectors further comprise a 
controlling a second isolator (203 of Salter) circuit to terminate power to at least one of the second plurality of connectors from the electrical system of the work machine; 
changing a connected state of at least one component with respect to the at least one of the second plurality of connectors (connecting/disconnecting an appliance at outlet 214 of Salter); and
controlling the second isolator circuit (203) to reconnect power to the at least one of the second plurality of connectors from the electrical system (Para. [0051] and [0068] of Salter).
As for claim 12, Salter teaches wherein the at least one component comprises first components (214) connectable to the first plurality of connectors and second components connectable to the second plurality of connectors (214).
Salter fails to teach wherein the first components comprise at least one of an auger height sensor or a conveyor height sensor, and wherein the second components comprise at least one of a grade sensor, a height sensor, or a pendant control.
However, it is well-known to those of ordinary skill in the art to use various sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on a paving machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors and controls (e.g. an auger height 
As for claim 15, Salter teaches the electrical system of claim 14, as detailed above, but fails to teach wherein the work machine is a paving machine, and wherein the machine electrical system and power source are positioned on a tractor portion of the paving machine, and wherein the plurality of connectors comprise a first plurality of connectors positioned on the tractor portion.
However, it is well-known to those of ordinary skill in the art to provide a paving machine with a power outlet for providing power to external appliances. For example, see figure 3 and col. 6, lines 49-64 of Sopko.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the vehicle power outlet control system of Salter to a paving machine because such a modification would have been merely implementing a well-known paving machine power structure.
Furthermore, it is well-known to those of ordinary skill in the art to position a power source and load connectors on a tractor portion of a paving machine. For example, see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the power source and load connectors of Salter on the tractor portion of the paving machine of Salter because such a 
Regarding claim 16, Salter modified by Sopko and the Applicants’ Admitted Prior Art (see [0015]-[0016] in the specification of the instant application, which describes conventional paving systems) teaches wherein the paving machine further comprises a screed portion (22 of Sopko), and wherein the plurality of connectors further comprise a second plurality of connectors positioned on the screed portion (para. [0015]-[0016] in the specification of the instant application). 
Regarding claim 17, Salter teaches wherein the isolator circuit is a first isolator circuit and the at least one of the plurality of connectors is at least one of the first plurality of connectors, and wherein electrical system further comprises: a second isolator circuit connected between the electrical system and at least one of the second plurality of connectors (See plurality of breakers 203 in figure 2 of Salter).
Regarding claim 18, Salter teaches the electrical system of claim 17, as detailed above, but fails to teach wherein the first components comprise at least one of an auger height sensor or a conveyor height sensor, and wherein the second components comprise at least one of a grade sensor, a height sensor, or a pendant control.
However, it is well-known to those of ordinary skill in the art to use various sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant control) on a paving machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors and controls (e.g. an auger height sensor, a conveyor height sensor, a grade sensor, a height sensor, and a pendant 
As for claim 19, Salter teaches wherein the isolator circuit comprises a plurality of isolator circuits (See plurality of breakers 203 in figure 2 of Salter), each connected between a respective one of the plurality of connectors and the electrical system.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Applicant’s Admitted Prior Art.
As for claim 6, Salter teaches the work machine of claim 1, as detailed above, but fails to teach wherein the work machine is a cold planer machine, and wherein the external components comprise at least one of a grade sensor or a pendant control.
However, it is well-known to those of ordinary skill in the art to provide a cold planer with a power outlet for providing power to external appliances. For example, see para. [0002] in the background information of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the vehicle power outlet control system of Salter to a cold planer because such a modification would have been merely implementing a well-known cold planer power structure.
Furthermore, it is well-known to those of ordinary skill in the art to configure a cold planer machine with a power source control system and sensors/controls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power source control system of Salter in a well-known work machine including a cold planer machine comprising sensors and 
As for claim 13, Salter teaches the method of claim 8, as detailed above, but fails to teach wherein the work machine is a cold planer machine, and wherein the at least one component comprises at least one of a grade sensor or a pendant control.
However, it is well-known to those of ordinary skill in the art to provide a cold planer with a power outlet for providing power to external appliances. For example, see para. [0002] in the background information of the instant application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the vehicle power outlet control system of Salter to a cold planer because such a modification would have been merely implementing a well-known cold planer power structure.
Furthermore, it is well-known to those of ordinary skill in the art to configure a cold planer machine with a power source control system and sensors/controls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power source control system of Salter in a well-known work machine including a cold planer machine comprising sensors and controls because such a modification would have been exercising a well-known application of a power source control system.

Conclusion
The prior art made of record and not relied upon teaches power supply circuits, comprising: pluralities of connectors, pluralities of connectors, and isolators.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 16, 2022